ORDER

PER CURIAM.
Joseph L. Walkup (“Defendant”) appeals from the judgment entered on a jury verdict convicting him of unlawful use of a weapon in violation of RSMo 571.030(1) 2000. He asserts two points of error on appeal. First, Defendant alleges that the trial court erred in allowing improper testimony regarding his failure to make exculpatory statements, thereby violating his constitutional rights. His second point argues that the state failed to disprove the traveler’s exemption to the unlawful use of a weapon charge. We have reviewed the *129briefs of the parties and the record on appeal and find that Defendant’s points are without merit.
A written opinion reciting the facts and restating the law would have no prece-dential value. Therefore, the parties have been furnished with a memorandum which sets forth the facts and reasons for our decision for their information only.
The judgment entered on the jury verdict is affirmed pursuant to Rule 30.25(b).